In the Supreme Court of Georgia



                               Decided: February 1, 2021


S21Y0355. IN THE MATTER OF WILLIAM D. THOMPSON, JR.


     PER CURIAM.

     This disciplinary matter is before the Court to consider a

petition for voluntary reciprocal discipline filed by William D.

Thompson, Jr. (State Bar No. 710152), pursuant to Bar Rule 4-227

and Rule 9.4 of the Georgia Rules of Professional Conduct found in

Bar Rule 4-102 (d). In his petition, Thompson, who has been a

Georgia Bar member since 2003 and is currently in inactive status,

admits that he was suspended from legal practice in Florida for one

year, effective January 8, 2020, to be followed by two years on

“probation,” for misconduct involving his mismanagement of his

trust account. The State Bar filed an untimely response to the

petition, recommending that the petition be accepted. Nevertheless,

Thompson’s petition contains several deficiencies that preclude final
resolution of this matter at this time.

     First, the petition fails to identify which Georgia Rules of

Professional Conduct his conduct violated. See Bar Rule 4-227 (a)

(providing that “[a] Petition for Voluntary Discipline shall contain

admissions of fact and admissions of conduct in violation of Part IV,

Chapter 1 of these Rules sufficient to authorize the imposition of

discipline”). The petition also fails to establish that the requested

one-year suspension is appropriate discipline under Georgia law.

This latter deficiency is particularly salient given that, although

Thompson recites that he received a one-year suspension in Florida,

he also received a further two-year “probation” period, during which

he is restricted in using a trust account and faces additional

reporting obligations and fee payments to the Florida Bar. The

Georgia Rules of Professional Conduct do not contemplate a

comparable “probation” mechanism. See generally Rule 9.4 (b) (3)

(noting that, where a reciprocal disciplinary matter proceeds to the

State Disciplinary Review Board, that body “shall recommend

imposition of substantially similar discipline” to that received in the

                                  2
disciplinary proceeding in the other jurisdiction).

     Furthermore,     although    Thompson      references   various

documents associated with the Florida disciplinary proceeding in

this petition, no such documents were attached for our review.

Finally, Thompson states that he is in inactive status, but he fails

to note that he is not an inactive member in good standing. Rather,

he is currently under suspension for failure to pay his license fee.

Accordingly, Thompson’s petition for voluntary reciprocal discipline

is rejected.

     Petition for voluntary discipline rejected. All the Justices
concur.




                                  3